EXHIBT 10.1

AMENDMENT NO. 12 TO RECEIVABLES PURCHASE AGREEMENT

This Amendment No. 12 to Receivables Purchase Agreement (this “Amendment”) is
entered into as of June 15, 2006, among Comdata Funding Corporation, a Delaware
corporation (“Seller”), Comdata Network, Inc., a Maryland corporation (the
“Servicer”) (the Servicer together with Seller, the “Seller Parties” and each a
“Seller Party”), each Financial Institution party hereto (the “Financial
Institutions”), Jupiter Securitization Corporation (the “Company” and “Jupiter”,
and, together with the Financial Institutions, the “Purchasers”), and JP Morgan
Chase Bank, N.A.(successor by merger to Bank One, NA (Main Office Chicago)), as
agent for the Purchasers (the “Agent”).

RECITALS

Each of the parties hereto entered into that certain Receivables Purchase
Agreement, dated as of June 24, 2002, as amended by  (i) Amendment No. 1 to
Receivables Purchase Agreement dated as of June 20, 2003, (ii) Amendment No. 2
to Receivables Purchase Agreement dated as of June 17, 2004, (iii) Amendment
No. 3 to Receivables Purchase Agreement and Amendment No. 1 to Performance
Undertaking dated as of August 4, 2004, (iv) Amendment No. 4 to Receivables
Purchase Agreement and Amendment No. 2 to Performance Undertaking dated as of
September 30, 2004, (v) Amendment No. 5 to Receivables Purchase Agreement and
Amendment No. 3 to Performance Undertaking dated as of November 9, 2004,
(vi) Amendment No. 6 to Receivables Purchase Agreement and Amendment No. 4 to
Performance Undertaking dated as of December 31, 2004, (vii) Amendment No. 7 to
Receivables Purchase Agreement and Amendment No. 5 to Performance Undertaking
dated as of January 14, 2005, (viii) Amendment No. 8 to Receivables Purchase
Agreement and Amendment No. 6 to Performance Undertaking dated as of March 31,
2005, (ix) Amendment No. 9 to Receivables Purchase Agreement and Amendment No. 7
to Performance Undertaking dated as of May 15, 2005, (x) Amendment No. 10 to
Receivables Purchase Agreement dated as of June 16, 2005 and (xi) Amendment
No. 11 to Receivables Purchase Agreement dated as of November 7, 2005 (as so
amended and as further amended, supplemented, restated or otherwise modified and
in effect from time to time, the “Purchase Agreement”).

Each Seller Party has requested amendments to certain provisions of the Purchase
Agreement, and the Purchasers and the Agent desire to make such amendments, as
more fully described herein.

AMENDMENT NO. 12

TO RECEIVABLES PURCHASE AGREEMENT

1

 

 


--------------------------------------------------------------------------------




Subject to the terms and conditions hereof, each of the parties hereto now
desires to amend the Purchase Agreement as particularly described herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1.  Definitions Used Herein. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in, or incorporated by reference into, the Purchase Agreement.

Section 2.  Amendments to the Purchase Agreement. Subject to the terms and
conditions set forth herein, the Purchase Agreement is hereby amended as
follows:

(a)   Exhibit I to the Purchase Agreement is hereby amended by amending and
restating in its entirety the definition of “Facility Termination Date” in such
exhibit to read as follows:

“Facility Termination Date” means the earliest of June 14, 2009, (ii) the
Liquidity Termination Date and (iii) the Amortization Date.

(b)   Exhibit I to the Purchase Agreement is hereby amended by amending and
restating in its entirety the definition of “Liquidity Termination Date” in such
exhibit to read as follows:

“Liquidity Termination Date” means June 14, 2007.

Section 3.  Conditions to Effectiveness of Amendment. This Amendment shall
become effective as of the date hereof, upon the satisfaction of the conditions
precedent that:

(a)   Amendment. The Agent shall have received, on or before the date hereof,
executed counterparts of this Amendment, duly executed by each of the parties
hereto.

(b)   Representations and Warranties. As of the date hereof, both before and
after giving effect to this Amendment, all of the representations and warranties
contained in the Purchase Agreement and in each other Transaction Document shall
be true and correct as though made on and as of the date hereof (and by its
execution hereof, each of Seller and the Servicer shall be deemed to have
represented and warranted such).

AMENDMENT NO. 12

TO RECEIVABLES PURCHASE AGREEMENT

2

 

 


--------------------------------------------------------------------------------




(c)   No Amortization Event or Potential Amortization Event. As of the date
hereof, both before and after giving effect to this Amendment, no Amortization
Event or Potential Amortization Event shall have occurred and be continuing (and
by its execution hereof, each of Seller and the Servicer shall be deemed to have
represented and warranted such).

Section 4.  Miscellaneous.

(a)   Effect; Ratification. The amendments set forth herein are effective solely
for the purposes set forth herein and shall be limited precisely as written, and
shall not be deemed to (i) be a consent to any amendment, waiver or modification
of any other term or condition of the Purchase Agreement or any other
Transaction Document, or of any other instrument or agreement referred to
therein or (ii) prejudice any right or remedy that the Agent or any of the
Purchasers may now have or may have in the future under or in connection with
the Purchase Agreement, as amended hereby, or any other instrument or agreement
referred to therein. Each reference in the Purchase Agreement to “this
Agreement,” “herein,” “hereof” and words of like import and each reference in
the other Transaction Documents to the Purchase Agreement or to the “Receivables
Purchase Agreement” or to the “Purchase Agreement” shall mean the Purchase
Agreement as amended hereby. This Amendment shall be construed in connection
with and as part of the Purchase Agreement and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Purchase
Agreement and each other instrument or agreement referred to therein, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.

(b)   Transaction Documents. This Amendment is a Transaction Document executed
pursuant to the Purchase Agreement and shall be construed, administered and
applied in accordance with the terms and provisions thereof.

(c)   Costs, Fees and Expenses. Seller agrees to reimburse the Agent and each
Purchaser on demand for all costs, fees and expenses incurred in connection with
the preparation, execution and delivery of this Amendment (including the
reasonable fees and expenses of counsels to the Agent and/or the Purchasers).

(d)   Counterparts. This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.

(e)   Severability. Any provision contained in this Amendment which is held to
be inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid

AMENDMENT NO. 12

TO RECEIVABLES PURCHASE AGREEMENT

3

 

 


--------------------------------------------------------------------------------




without affecting the operation, enforceability or validity of the remaining
provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.

(f)   GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.

(g)   WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY
PURSUANT TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.

(Signature Page Follows)

AMENDMENT NO. 12

TO RECEIVABLES PURCHASE AGREEMENT

4

 

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

COMDATA FUNDING CORPORATION, as Seller

By: /s/ David B. Kuhnau                                                 
Name:   David B. Kuhnau
Title:      Vice President

COMDATA NETWORK, INC., as Servicer

By: /s/ Lisa E. Peerman                                                    
Name:   Lisa E. Peerman
Title:      Vice President & Deputy Chief Counsel

JUPITER SECURITIZATION CORPORATION

By: /s/ Ronald J. Atkins                                                   
Name:   Ronald J. Atkins
Title:      Vice President

JPMORGAN CHASE BANK, N.A. (successor by merger to
Bank One, NA (Main Office Chicago)), as Agent and as sole
Financial Institution

By: /s/ Ronald J. Atkins                                                   
Name:   Ronald J. Atkins
Title:      Vice President

 

AMENDMENT NO. 12

TO RECEIVABLES PURCHASE AGREEMENT

5

 

 


--------------------------------------------------------------------------------